Per Curiam,
In view of the facts disclosed upon the hearing of the motion to quash the appeal we conclude that there was substantial compliance with the rule as to service of paper-books, and that the motion should be refused. It is so ordered.
The record does not show that there was a point submitted by the defendants for binding direction or that a question of law was reserved. This being so, the case was not within the Act of April 22, 1905, P. L. 286, or any other act authorizing the entry of judgment in favor of the defendants non obstante veredicto. If authority be needed for this statement it will be found in Haley v. Amer. Agri. Chem. Co., 224 Pa. 316; Philadelphia v. Bilyeu, 36 Pa. Superior Ct. 562, and the recent case of Sulzner v. Cappeau-Lemley & Miller Company, 234 Pa. 162. Therefore the first assignment of error is sustained; but we cannot enter or direct judgment on the verdict, because the record fails to show that the defendants’ rule, so far as it relates to new trial, has been disposed of. *238We call attention to the recent decisions of the Supreme Court to the effect that such rule should be disposed of before entering judgment non obstante veredicto.
The judgment for defendants non obstante veredicto is reversed and set aside and the record is remitted with a procedendo.